DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 31-37 and 50 are objected to because of the following informalities:  
Claim 31 recites “a first mode a first mode of operation” in line 4 of the claim. This limitation should be amended to remove the redundant “a first mode” as so: --a first mode 
In claim 50, “speed fans” should be replaced with --fan speeds--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-35, 37-43, and 45-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al., US 5,041,825.

In regard to claim 31,
Hart discloses an apparatus, comprising: a fan 10; a user input (control unit 24, see buttons 38, 40, and 46 regarding fan speed controls) for allowing a user to input a first desired 

In regard to claim 32,
The user input 24 includes wireless remote control (see fig. 2, col. 9, ll. 23-24).

In regard to claim 33, 
The first desired fan speed is recorded in a memory and stored with the first ambient condition (see col. 10, ll. 15-19: “When the fan, the lights or any of the functions are on, the updates are transmitted every ten minutes, the ten minute timer being reset any time a transmission is called for by a temperature change or by manual operation of one of the keys or buttons.”)

In regard to claim 34,
The change to the first ambient condition is an increase or decrease to the first ambient condition of 1.5 degrees F (see col. 6, ll. 24-26).

In regard to claim 35, 
The controller 72 regulates the speed of the fan 10 in the first mode of operation according to a pre-programmed range of values (speeds 1-6) for a plurality of different ambient conditions (temperatures in 1.5 degree steps).

In regard to claim 37,
The controller 72 continuously adjusts the pre-programmed range of values (speeds 1-6) for the plurality of different ambient conditions (temperatures in 1.5 degree increments) based on an inputted desired fan speed by the user at a particular ambient condition in the first mode of operation (See col. 6, ll. 24-26).

In regard to claim 38, 
Hart discloses an apparatus, comprising: a fan 10; and a controller (microprocessor 72) configured to regulate a speed of the fan 10 according to a pre-programmed value for each of a plurality of different ambient conditions (temperatures in steps of 1.5 degrees F) based on a first desired fan speed provided by a first user (see col. 6, ll. 24-26), and wherein the controller is further configured to regulate the speed of the fan according to a determined value for each of the plurality of different ambient conditions based on a second desired fan speed provided by a second user (a subsequent user can reprogram the controller, where a different speed input at a given temperature resets the function of the auto-mode).


In regard to claim 39, 
The fan 10 is an overhead fan (ceiling fan, see figs. 1-2).

In regard to claim 40,
The fan 10 includes a plurality of blades (See fig. 2) actuated by an associated motor (in fan housing 16, see col. 3, ll. 16-18). 

In regard to claim 41,
The plurality of different ambient conditions includes temperature (see col. 6, ll. 24-26).

In regard to claim 42, 
Sensor 76 detects temperature.

In regard to claim 43,
The sensor 76 is in control unit 24 and is remote from the fan 10.

In regard to claim 45, 
Hart discloses a method of operating a fan 10, comprising: determining a first range of fan speeds (preset speeds 1-6) corresponding to a plurality of different ambient conditions (temperatures in 1.5 degree F steps) based upon input of a first desired fan speed at a first ambient condition (whatever speed the first user chooses at a given temperature, the speed increases by 1 if temperature goes up 1.5 degrees F and goes down by 1 if temperature decreases by 1.5 degrees F, see col. 6, ll. 24-26) in a first mode of operation; regulating operation of the fan 
Temperature
Speed in 1st mode of operation
Speed in 2nd mode of operation
72 F
2
1
73.5 F
3
2
75 F
4
3
76.5 F
5
4

 
In regard to claim 46,
The method includes providing a user input (via control unit 24) for allowing at least one user to input the first desired fan speed at the first ambient condition during the first mode of operation (see fig. 4, col. 6, ll. 24-26).

In regard to claim 47, 
The first desired fan speed is recorded in a memory and stored with the first ambient condition (see col. 10, ll. 15-19: “When the fan, the lights or any of the functions are on, the updates are transmitted every ten minutes, the ten minute timer being reset any time a transmission is called for by a temperature change or by manual operation of one of the keys or buttons.”)



In regard to claim 48,
The first range of fan speeds are interpreted as being determined based upon a pre-programmed range of values, as speeds 1-6 are set in the fan and the program calls for one step up or down increases for each 1.5 degree F (see col. 6, ll. 24-26). 

In regard to claim 49,
Where a second user inputs a second speed, the method includes calculating a second range of fan speeds in the second mode of operation based upon the second desired fan speed at the second ambient condition (see col. 6, ll. 24-26). 

	In regard to claim 50,
The first range of fan speeds may be different from the second range of fan speeds depending on user inputs (e.g., one user input and ambient conditions could result in speeds of 1-3 only, while a second user input and temperature conditions could result in speeds of 4-6 only). 

Allowable Subject Matter
Claims 36 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746